Citation Nr: 1518281	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife, and daughter


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, wherein the issue of entitlement to service connection for PTSD with recurrent major depressive disorder was granted and an initial rating of 30 percent was assigned effective May 24, 2005.  

For the purposes of historical background, a July 2008 rating decision increased the initial rating for PTSD with recurrent major depressive disorder from 30 to 50 percent, effective June 30, 2008.  In a February 2010 decision, the Board denied the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to June 30, 2008, and remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD on and after June 30, 2008.  The Veteran appealed the denial of an initial rating in excess of 30 percent for PTSD with recurrent major depressive disorder prior to June 30, 2008 to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand to the Court, subsequently granted by the Court, the parties requested that the February 2010 Board decision with respect to the denial of entitlement to an initial rating in excess of 30 percent for PTSD with recurrent major depressive disorder prior to June 30, 2008 be vacated and remanded.  In a November 2011 decision, the Board granted an increased initial 50 percent rating for PTSD with recurrent major depressive disorder from May 27, 2005 through June 29, 2008, but denied an initial rating in excess of 50 percent.  The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD with recurrent major depressive disorder to the Court.  In a May 2012 Joint Motion for Partial Remand to the Court, the parties requested that the November 2011 Board decision be vacated and remanded; a subsequent Court order granted the Joint Motion for Partial Remand.  In February 2013, the Board remanded the case in order for the Veteran to be scheduled for another hearing before the Board, so that his wife could testify on his behalf.  In March 2014, the Board remanded the issue of entitlement to an initial rating in excess of 50 percent for additional development.  In the introduction portion of the remand, the Board acknowledged that the issue of entitlement to a TDIU was raised, but was not before the Board because the issue was adjudicated in a July 2008 rating decision.  The Board referred the issue of entitlement to a TDIU to the AOJ for appropriate action.  

The Veteran appealed the issue of the failure to remand the issue of entitlement to a TDIU in the March 2014 Board decision to the Court.  An October 2014 Joint Motion for Partial Remand was granted by the Court and the March 2014 decision was vacated to the extent that it did not remand the issue of entitlement to a TDIU.  The issue of entitlement to a TDIU has been returned to the Board for review.  The issue of entitlement to an initial rating in excess of 50 percent for PTSD with recurrent major depressive disorder is not before the Board at this time.  As noted above, the issue was remanded in March 2014.  The March 2014 remand directives have not yet been completed and the issue has not otherwise been certified or prepared for appellate review.  

In August 2009, the Veteran testified at a Travel Board hearing before the Board.  In July 2013, the Veteran testified at a video conference hearing before the Board.  The transcripts of the proceedings are associated with the claims folder.  

In a statement received by VA in August 2014, the Veteran raised a claim of entitlement to service connection for diabetes.  In a statement received by VA in November 2014, the Veteran raised a claim of entitlement to service connection for hypertension.  The issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and the issues of entitlement to service connection for diabetes and entitlement to service connection for hypertension are REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Joint Motion for Partial Remand, the parties indicated that the Board erred when it referred the issue of entitlement to a TDIU as opposed to remanding the issue.  Review of the claims folder shows that a July 2008 rating decision denied the issue of entitlement to a TDIU.  The Veteran did not appeal.  Subsequent to the July 2008 rating decision and during the pendency of the appeal of the issue of entitlement to an increased initial rating for PTSD with recurrent major depressive disorder, the Veteran presented a January 2011 private neuropsychiatric evaluation wherein the examining psychologist indicated that the Veteran was unable to maintain employment due to his PTSD.  The Board's March 2014 remand indicated that the issue of entitlement to a TDIU was raised by the record, specifically citing to the January 2011 evaluation, and referred the issue to the AOJ for action.  

In the Joint Motion for Partial Remand, the parties cited to Rice v. Shinseki, 22 Vet. App. 447 (2009), and stated that the Court made it clear that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  The parties also cited to Young v. Shinseki, 25 Vet. App. 201 (2012) and explained that when an issue is part and parcel of a claim properly before the Board, the appropriate remedy is for the Board to remand the issue rather than refer the issue.  Id. at 203.  

Accordingly, the Board finds that the issue of entitlement to a TDIU is raised and must be remanded to the AOJ for appropriate development to include a VA notice letter and application.  The Board notes that the Veteran is currently service-connected for PTSD rated as 50 percent disabling and left ear hearing loss rated as 0 percent disabling.  At this time, the Veteran's service-connected disabilities do not meet the percentage requirements for entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2014).  However, entitlement to a TDIU on an extra-schedular basis must also be considered.  38 C.F.R. § 4.16(b) (2014) ("[. . .] rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.").  In light of the evidence, consisting of a January 2011 neuropsychiatric evaluation indicating that the Veteran is unemployable due to his service-connected PTSD with recurrent major depressive disorder, the Board finds that referral of the issue to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to his claim for entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ.

2.  Following any development in light of the above and review of the completed VA examination report and treatment records compiled as a result of the Board's March 2014 remand for entitlement to an initial rating in excess of 50 percent for PTSD, refer the issue of entitlement to a TDIU on an extra-schedular basis to the Director of the Compensation Service.  

The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue, to include VA examination reports and the private January 2011 neuropsychiatric evaluation.

A rationale must be offered for any opinion reached.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the issue to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
               L.M. BARNARD                                  MICHELLE L. KANE
	       Acting Veterans Law Judge                            Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                            REBECCA FEINBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

